

116 S4267 IS: To designate the area between the intersections of 16th Street, Northwest and Fuller Street, Northwest and 16th Street, Northwest and Euclid Street, Northwest in Washington, District of Columbia, as “Oswaldo Payá Way”.
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4267IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Cruz (for himself, Mr. Menendez, Mr. Rubio, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the area between the intersections of 16th Street, Northwest and Fuller Street, Northwest and 16th Street, Northwest and Euclid Street, Northwest in Washington, District of Columbia, as Oswaldo Payá Way.1.FindingsCongress finds that—(1)the revolution led by Fidel Castro in Cuba in 1959 started 61 years of an ongoing dictatorship, systemic human rights abuses, and a lack of basic freedom of press, religion, assembly, and association that continue to this day under the Communist rule of Raúl Castro and his successor, Miguel Díaz-Canel;(2)Oswaldo Payá Sardiñas was a Cuban political dissident dedicated to promoting democratic freedoms and human rights in Cuba;(3)the Communist Party of Cuba has always viewed that commitment to democracy and freedom as a threat to the existence of the Communist Party of Cuba;(4)on July 22, 2012, a violent car crash, widely believed to have been carried out by the Castro regime, took the lives of Oswaldo Payá and Harold Cepero, another dissident;(5)the official investigation into the crash has been demonstrated to be compromised, and the Castro regime has offered no plausible evidence of the innocence of the Castro regime in the crash, leaving the circumstances of the death of Oswaldo Payá unknown;(6)opposition by Oswaldo Payá to the Communist Party of Cuba began at a young age, when he refused to become a member of the Young Communist League as a primary school student, and continued through high school, when he publicly criticized the invasion of Czechoslovakia by the Soviet Union;(7)the Communist Party of Cuba responded to the opposition by Oswaldo Payá to the invasion of Czechoslovakia by the Soviet Union by sending Oswaldo Payá to a labor camp for 3 years;(8)Oswaldo Payá forewent a chance to escape Cuba in the 1980 Mariel boatlift, deciding instead to continue the fight for democracy in Cuba, saying, This is what I am supposed to be, this is what I have to do.;(9)by creating the Varela Project in 1998, Oswaldo Payá demonstrated his staunch commitment to peacefully advocating for freedom of speech and freedom of assembly for his fellow Cubans;(10)in recognition of his determination for political reforms through peaceful protests, Oswaldo Payá was awarded the Sakharov Prize for Freedom of Thought by the European Parliament in 2002 and the W. Averell Harriman Democracy Award from the National Democratic Institute for International Affairs in 2003 and was nominated for the Nobel Peace Prize by former Czech President Václav Havel in 2005; (11)on April 11, 2018, the Senate unanimously passed S. Res. 224, recognizing the sixth anniversary of the death of Oswaldo Payá Sardiñas, commemorating his legacy and commitment to democratic values and principles, and calling on the Cuban government to allow an impartial, third-party investigation into the circumstances surrounding his death; and(12)renaming the street in front of the Embassy of Cuba in the District of Columbia after Oswaldo Payá serves as an expression of solidarity between the people of the United States and the people of the Cuba, who are engaged in a long, nonviolent struggle for fundamental human rights.2.Designation of Oswaldo Payá Way(a)Designation of Way(1)In generalThe area between the intersections of 16th Street, Northwest and Fuller Street, Northwest and 16th Street, Northwest and Euclid Street, Northwest in Washington, District of Columbia, shall be known and designated as Oswaldo Payá Way.(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the area referred to in paragraph (1) shall be deemed to be a reference to Oswaldo Payá Way.(b)Designation of address(1)DesignationThe address of 2630 16th Street, Northwest, Washington, District of Columbia, shall be redesignated as 2630 Oswaldo Payá Way.(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the address referred to in paragraph (1) shall be deemed to be a reference to 2630 Oswaldo Payá Way.(c)SignsThe District of Columbia shall construct 2 street signs that shall—(1)contain the phrase Oswaldo Payá Way;(2)be placed immediately above existing signs at the intersections of 16th Street, Northwest and Fuller Street, Northwest and 16th Street, Northwest and Euclid Street, Northwest in Washington, District of Columbia; and(3)be similar in design to the signs used by the District of Columbia to designate the location of Metro stations.